OW-/5
                                ELECTRONIC RECORD




COA#       13-14-00161-CR                        OFFENSE:        10.01


           Juliane Myra Minor v. The State of
STYLE:     Texas                                 COUNTY:         Kleberg

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    105th District Court


DATE: 6/25/15                     Publish: NO    TC CASE #:      12-CRF-0357




                         IN THE COURT OF CRIMINAL APPEALS


          Juliane Myra Minor v. The State of
STYLE:    Texas                                       CCA#:        OW-IS
         MPJZ.LI /?A/r^               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         f&Fff^,                                      JUDGE:

DATE:     ///f?f/W"                                   SIGNED:                           PC:

JUDGE:     f!lA LMa^^                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD